Citation Nr: 1509082	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, August 2010, April 2011, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2014, the Veteran, his spouse, and his son testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.

The Board notes that the Veteran did not file a substantive appeal in response to the April 2014 SOC for the issue of entitlement to service connection for stage IV neuroendocrine carcinoma (claimed as neuroendocrine differentiated tumors).  Thus, that issue is not currently before the Board for appellate consideration.  See 38 C.F.R. § 20.202 (2014).

The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, to include VA treatment records dated from March 2012 to April 2014.  There are no documents in the Virtual Benefits Management System (VBMS) file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is required to obtain identified private treatment records for the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for hypertension and skin cancer.  At the July 2014 hearing, the Veteran reported receiving treatment for hypertension from Dr. Paulamar at Eastwood Clinic in Paris, Tennessee, in the 1970s.  He also stated that he began to develop skin cancer in the 1970s, which was removed from his nose in 1980 or 1981 by Dr. Weatherspoon in Memphis, Tennessee.  These identified private treatment records were not submitted or associated with the record.  Thus, the AOJ should obtain such records.

A remand is also required for the issues of service connection for bilateral hearing loss and tinnitus to obtain adequate VA medical opinions.  During the course of this appeal, the Veteran was afforded a VA audiological examination in August 2010.  The VA examiner noted review of the claims file and provided negative nexus opinions.  The examiner noted that, while the Veteran reportedly began to experience hearing difficulty in service, he had normal hearing at the time of discharge from service.  In addition, his service treatment records were negative for any complaints of tinnitus, and the Veteran reported onset of tinnitus approximately 10 years ago.  The examiner further noted the Veteran has a history of occupational noise exposure with no further detail.  

The Board finds that the August 2010 VA medical opinion is inadequate to properly adjudicate these claims at this time.  At the July 2014 hearing, the Veteran explained that his post-service noise exposure derives from hunting and occupation as a police officer beginning in March 1988.  He also testified that his tinnitus has been continuous since service.  Moreover, it appears that the August 2010 VA examiner based the opinion on the fact that the Veteran's service treatment records were negative for hearing loss and tinnitus.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds that a clarifying medical opinion is needed.

In addition, a remand is required for the issue of entitlement to a higher initial evaluation for PTSD.  The Veteran was last afforded a VA examination in connection with the claim in June 2012.  Since that time, VA treatment records document Global Assessment of Functioning (GAF) scores of 50 to 55 in July 2012 and January 2013, which are lower than his score of 65 at the June 2012 VA examination.  The Veteran also testified at the July 2014 hearing that he experiences mood swings, anger, memory impairment, nightmares three to four times per week, panic attacks three times a day, irritability ten times per week, and isolation and avoidance behavior.  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of this service-connected PTSD.

Moreover, because adjudication of these claims may impact adjudication of the TDIU claim, they are considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the TDIU claim must also be remanded.


Accordingly, the case is REMANDED for the following actions:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension, skin cancer, hearing loss, tinnitus, and PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any outstanding treatment records dated during the 1970s from Dr. Paulamar at Eastwood Clinic in Paris, Tennessee, (hypertension) and treatment records dated prior to 1997 Dr. Weatherspoon in Memphis, Tennessee (skin cancer).  

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the AOJ
should refer the Veteran's claims file to the August VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss and/or tinnitus that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD with depressive disorder.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination in connection with his claims for TDIU and/or hypertension and skin cancer (if reopened).

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


